Title: From George Washington to Timothy Pickering, 10 June 1781
From: Washington, George
To: Pickering, Timothy


                        
                            Dear Sir
                            Head Quarters New Windsor June 10th 1781
                        
                        I wish to know whether General Du Portail has made any Arrangements with you respecting Planks for
                            Plattforms, and in that case, what Measures have been taken in consequence. General Du Portail will be able to inform what
                            number of feet will be wanted, and General Knox at what Mills, and by what mode they may be favoured.
                        I enclose a Copy of the Estimate of Articles, which will be required from your Department by the Engineer,
                            and which you will please to have provided.
                        The preparation of the Boats is still an object of great concern to me. I desire an immediate and accurate
                            Return of all the Public Boats from Albany to Dobbs’ ferry may be made, properly Classed, and specifying 1st those
                            actually fit for service, 2nly such as are repairable & repairing, and 3dly those which are irrepairable. It is my
                            intention, that the whole of the Boats now fit for use, should be instantly collected at West Point. The Adjutant General,
                            upon your requisition, will furnish a party for the purpose. If the Tar necessary for the repair of the others, which was
                            expected from Albany has not yet arrived; I should not hesitate on such an occasion, to take it, where ever to be found,
                            upon the Governor’s Impress warrent, or my own. A few Artificers (if necessary) might be drawn from the line, to give a
                            rapid completion to this interesting business. I am, Dear Sir, Your Most Obedt Servt
                        
                            Go: Washington
                        
                        
                            P.S. If you should know of an Opportunity to Boston before the Post goes, be good enough to inform me
                                of it.
                        

                    